Exhibit Douglas W. Child, CPA Marty D. Van Wagoner, CPA J. Russ Bradshaw, CPA William R. Denney, CPA Russell E. Anderson, CPA Scott L. Farnes 1284 W. Flint Meadow Dr. #D Kaysville, Utah 84037 Telephone 801.927.1337 Facsimile 801.927.1344 5296 S. Commerce Dr. #300 Salt Lake City, Utah 84107 Telephone 801.281.4700 Facsimile 801.281.4701 Suite B, 4F North Cape Commercial Bldg. 388 King’s Road North Point, Hong Kong www.cpaone.net CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Worldwide Energy & Manufacturing USA, Inc. We hereby consent to the incorporation by reference of our report dated April 5, 2009, except for note 17, which is dated August 18, 2009, with respect to the financial statements of Worldwide Energy & Manufacturing USA, Inc. appearing in the Annual Report on Form 10-K/A of Worldwide Energy & Manufacturing USA, Inc. for the years ended December 31, 2008 and 2007, in the Registration Statement of Worldwide Energy & Manufacturing USA, Inc. on Form S-1 to be filed on or about February 10, 2010.We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Child, Van Wagoner & Bradshaw, PLLC CHILD, VAN WAGONER & BRADSHAW, PLLC Salt Lake City, Utah February 10,
